UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1702



JAMES MARSHALL SMITH,

                                              Plaintiff - Appellant,

          versus


RAY GODWIN, individually and in his official
capacity as Acting Commissioner of the
Virginia   Department   of   Social  Services;
CAROLYNNE H. STEVENS, individually and in her
official capacity as Director, Divisions of
Licensing     Programs;    DENYCE   BONAPARTE,
individually and in her official capacity as
Licensing Administrator; R. WAYNE WOLFE,
individually and in his official capacity as
Licensing    Administrator;    MARY  ELDREDGE,
individually and in her official capacity as
Licensing Specialist,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-88-3)


Submitted:   October 22, 2003          Decided:     November 10, 2003


Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Harold E. Lucas, Jr., Warrenton, North Carolina, for Appellant.
Jerry W. Kilgore, Attorney General of Virginia, Judith Williams
Jagdmann, Deputy Attorney General, Edward M. Macon, Senior
Assistant Attorney General, George W. Chabalewski, Senior Assistant
Attorney General, Allen T. Wilson, Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      James Marshall Smith appeals the district court’s orders

granting Defendants’ motion to dismiss his racial discrimination

action under 42 U.S.C. §§ 1981-1983 (2000), Title VI of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000d to 2000d-7 (2000), and the

Virginia Constitution and denying his motion for reconsideration.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Smith v. Godwin, No. CA-03-88-3 (E.D. Va. May 5, 2003; May 23,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED


                                      2